Citation Nr: 0110870	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefit sought on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  In part, due to this change in 
the law, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time. 

Moreover, the Board finds that further medical development is 
in order.  Specifically, in addition to his service-connected 
disabilities, the veteran has apparently been diagnosed with 
several nonservice-connected disorders.  Further, while the 
veteran has not worked for several years, it appears that he 
has been diagnosed with post traumatic stress disorder, his 
main contention for unemployability, since 1994.  In 
addition, the record suggests that the veteran lost his last 
several jobs due to a reduction-in-force, rather than due to 
medical or psychological disorders.  Moreover, it appears 
that the veteran has undergone a recent separation and 
divorce.  Accordingly, it is unclear what degree of the 
veteran's unemployment can be attributed to his service-
connected disabilities and how much is based on other 
reasons.  While he underwent fairly recent VA examinations, 
the examiners did not specifically address the impact of the 
veteran's service-connected disabilities on his ability to 
work.  Therefore, the Board finds that an opinion is needed 
on this point.  

It is noted that he is service connected for post traumatic 
stress disorder, rated 50 percent disabling; residuals of a 
fracture of the left lower fibula, rated 10 percent 
disabling; and, residuals of a fracture of the left first 
rib, rated noncompensably disabling at this time.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his service-
connected disabilities not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  He is also offered the 
opportunity to submit statements of other 
evidence from former employers concerning 
his inability to be able to work, or his 
need to stop work secondary to service 
connected disorders.  To the extent an 
attempt to obtain records is 
unsuccessful, the claims folder should 
reflect the attempts made.  The veteran 
and his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination(s) of his service connected 
disorders.  The examiner(s) should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
status of the veteran's current service-
connected disabilities as they relate to 
his employability, with special emphasis 
on his psychiatric disorder. 

Specifically, the examiner(s) is/are 
requested to enter an opinion(s) as to 
the degree of industrial impairment 
caused by the veteran's service-connected 
disabilities. Consideration should be 
given to the impact of the veteran's 
nonservice-connected disabilities on his 
employment.  The examiner(s) is/are asked 
to generally address the extent of 
functional and industrial impairment from 
the veteran's service-connected post 
traumatic stress disorder. 

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes, and the complete 
examination report should be associated 
with the claims file. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) (if the 
report does not contain sufficient 
detail, the rating board must return the 
report as inadequate for evaluation 
purposes).  

5.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


